Electronically Filed
                                                               Supreme Court
                                                               SCWC-10-0000003
                                                               01-NOV-2010
                                                               12:12 PM
                           NO. SCWC-10-0000003

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     MELVIN DE FREITAS, JR., Petitioner/Petitioner-Appellant,

                                     vs.

         STATE OF HAWAI#I, Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29808; S.P.P. NO. 09-1-0010)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Duffy, J., for the court1)

           Petitioner/Petitioner-Appellant Melvin De Freitas Jr.’s

application for writ of certiorari, filed on September 27, 2010,

is hereby rejected.

           DATED:    Honolulu, Hawai#i, November 1, 2010.

                                   FOR THE COURT:

                                   /s/     James E. Duffy, Jr.

                                   Associate Justice

Melvin De Freitas, Jr.
petitioner/petitioner-
appellant pro se on
the application




      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and
Circuit Judge Nishimura, assigned by reason of vacancy.